NO. 28209

IN THE SUPREME COURT OF THE STATE OF HAWAIT

 

TOUR2000 CO., LTD., a foreign corporation,f
Petitioner/Plaintiff~Appellant,

VS.

 

L<oREANA ToUR SE;R\/:CE, INC., a Hawai‘i , ~ jt ;_n;::§
corporation, and TAE SIK HA, ReSpondentS/Defendants/ §§
CroSS~Claim Defendants~AppelleeS; and LEE KlMf n
ReSpondent/Defendant/CroSS-Claimant-Appelleel wl

CERTlORARI TO THE lNTERMEDIATE COURT GF APPEALS
(ClV. NO. O3~l~l629)

ORDER REJECTING APPLICATlON FOR WRlT OF CERTIORARl
(By: Duffy, J., for the courtU

Petitioner/Plaintiff-Appellant Tour2000 Co., Ltd.'s
application for writ of certiorari, filed on February ll, 20lO,
is hereby rejected.

DATED: Honolulu, HawaiH4 March l6, 20l0.

FOR THE COURT:

Sl/M€. own 9» »

ASSociate JuStice

 

Gary Victor Dubin and
Frederick J. ArenSmeyer

for petitioner/plaintiff-
appellant on the application

1 ConSidered by: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald,
JJ.